DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Peter Corless on 8/12/2021. 

The application has been amended as follows:

In Claim 5, line 2, the limitation “of the wearer’s” has been changed to --of a wearer’s--.

In Claim 12, line 17, the limitation “in the longitudinal” has been changed to --in a longitudinal--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Wilkinson (6,561,206) does not specifically disclose the claimed apparatus and method as presented in the claims 1-15. 
Wilkinson discloses a pair of detachable crutches (see fig. 3) extending in a longitudinal direction (see fig. 3), each of the detachable crutches comprising a metal member having a magnetic properties (crutch comprising 10 having mating portion 50, see Col 4, lines 10-13, Wilkinson discloses 50 comprises a ferrous material), a holder having magnetic properties (20 comprising 30, figs. 1-2), wherein a magnetic force is generated between the metal member provided at one of the crutches and the holder provided at a remaining one of the crutches so as to maintain attachment therebetween (see figs. 1-3, Col 3, line 40 to col 3, line 67), but fails to disclose that the metal member is a metal ball and a sensor configured to sense whether the metal ball and the holder have been attached to each other. Therefore, to modify Wilkinson to arrive at the claimed invention would be based upon improper hindsight. 
Therefore, claims 1-15 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TU A VO/Primary Examiner, Art Unit 3785